Citation Nr: 1433997	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the RO in Montgomery, Alabama. 

A review of the Veteran's Virtual VA electronic claims file revealed a copy of a brief from the Veteran's representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has no service connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance of another person or at the housebound rate have not been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Appropriate notice was provided to the Veteran in a November 2010 letter.

As for the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and private medical records have been obtained.  No VA examination has been secured in connection with the current claim because the Veteran does not meet the threshold requirement (i.e. the presence of a service-connected disability) upon which to base entitlement to SMC based upon the need for the regular aid and attendance of another person or at the housebound rate.  See 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).  The findings of such an examination would be of no consequence to the current claim and, as such, any entitlement thereto is rendered moot.

VA has complied with the notice and assistance requirements.

Legal Criteria

SMC is payable where a veteran has a service-connected disability or disabilities that render him so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2013).  If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as total and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Analysis

The Veteran has claimed that private shoulder surgery and subsequent post-operative treatment that he received from May 2010 to November 2010 has rendered him unable to complete most activities of daily living by himself and that he requires the assistance of another person.  His private doctors have also provided documentation to this effect.  The Board acknowledges and appreciates the Veteran's honorable military service; however, the Veteran has no service-connected disabilities.  Accordingly, the threshold element for entitlement to SMC is not shown.  The question of whether the Veteran is in fact in need of regular aid and attendance of another person, or housebound, is not reached.

Accordingly, entitlement to SMC based on the need for regular aid and attendance of another person or by reason of being housebound must be denied.

ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person or by reason of being housebound is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


